732 So.2d 9 (1999)
The STATE of Florida, Petitioner,
v.
Hugh KEITH, Respondent.
No. 98-2855.
District Court of Appeal of Florida, Third District.
April 21, 1999.
*10 Robert A. Butterworth, Attorney General, and Wendy Benner-Leon and Paulette R. Taylor, Assistant Attorneys General, for petitioner.
Bennett H. Brummer, Public Defender, and Maria E. Lauredo, Assistant Public Defender, for respondent.
Before NESBITT, FLETCHER, and SHEVIN, JJ.
PER CURIAM.
We grant the State's petition for writ of certiorari and quash the pretrial order of the trial court which requires the prosecution to elect only one of the two charges against the defendant on which to proceed to trial and to dismiss the remaining charge. The order on review departs from the essential requirements of law by unnecessarily and prematurely[1] interfering with prosecutorial discretion in the charging area, see State v. Vixamar, 687 So.2d 300 (Fla. 4th DCA 1997); see also Alexander v. State, 470 So.2d 856 (Fla. 1st DCA 1985); Ridley v. State, 407 So.2d 1000 (Fla. 5th DCA 1981), and therefore cannot stand.
Petition granted, order quashed.
NOTES
[1]  The basis of the order was a finding that defendant could not be convicted of both charges without violation of the double jeopardy rule. Making no judgment on the legal validity of this finding, we agree with the State that the order is premature because jeopardy has not yet attached in this case. See Brown v. State, 367 So.2d 616 (Fla.1979).